PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Butler, Jerry
Application No. 16/796,659
Filed: 20 Feb 2020
For: COMBINED LABEL FOR FOOD PREPARERS AND FOOD SERVERS IN TABLE SERVICE RESTAURANTS AND METHOD OF USING SAME
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.78(e), filed August 24, 2020, to accept an unintentionally delayed claim under 35 U.S.C. 120 for the benefit of priority to the prior-filed nonprovisional application set forth in the concurrently filed Application Data Sheet (ADS).

The petition under 37 CFR 1.78(e) is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(e) is only applicable to those applications in which a proper benefit claim is filed after the expiration of the period specified in 37 CFR 1.78(d)(3).  In addition, the petition under 37 CFR 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.


This petition does not meet requirement (1) above. 

With respect to (1): The reference in the ADS, filed August 24, 2020, is not acceptable because applicant did not make changes relative to the information of record.

37 CFR 1.76(b)(5) states:

(b) Bibliographic data. Bibliographic data as used in paragraph (a) of this section includes:
(5)	Domestic benefit information. This information includes the application number, the filing date, the status (including patent number if available), and relationship of each application for which a benefit is claimed under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c). Providing this information in the application data sheet constitutes the specific reference required by 35 U.S.C. 119(e) or 120 and §1.78.

37 CFR 1.76(c)(2) provides, in pertinent part:

An application data sheet providing corrected or updated information may include all of the sections listed in paragraph (b) of this section or only those sections containing changed or updated information. The application data sheet must include the section headings listed in paragraph (b) of this section for each section included in the application data sheet, and must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed … (emphasis added).

MPEP 601.05(a) II.CORRECTING AND UPDATING AN ADS OR INFORMATION OTHERWISE OF RECORD states:

37 CFR 1.76(c) provides the procedure for correcting and updating not only an application data sheet (ADS), but also information otherwise of record (e.g., information provided on the most recent filing receipt). Any ADS filed after the filing date of the application is considered a corrected (or updated) ADS even if an ADS was not previously submitted. Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed, except that identification of information being changed is not required for an ADS included with an initial submission under 35 U.S.C. 371. In general, the identification of the information being changed should be made relative to the most recent filing receipt… (emphasis added).

The March 9, 2020 filing receipt reveals the domestic priority information of record in the “Domestic Priority data as claimed by applicant” section. 

It states:  This application is a CON of 13/755,149 01/31/2013 PAT 9886728
		
The Office auto-filled information based on applicant listing Application No. 13/755,149 in the Prior Application Number field of the first line of the Domestic Benefit/National Stage Information section of the initial ADS.  Any changes to the domestic priority data of record must be made in compliance with 37 CFR 1.76(c), relative to the information of record, as listed in the most recent filing receipt.  In other words, the information in the March 9, 2020 filing receipt is the starting point from which all changes are made.

The first line of the Domestic Benefit/National Stage Information section of the August 24, 2020 ADS will be acceptable once applicant strikes-through the incorrect Patent Number and Issue Date for Application No. 13/755,149 and underlines the Patent Number and Issue Date for Application No. 15/799,353.

The second line pertains to Prior Application No. 13/755,149. The Office has not recognized an6 information pertaining to Prior Application No. 13/755,149. Therefore, all applicant typed information pertaining to Prior Application No. 13/755,149 must be inserted via underlining. There should be no strike-through information in the entry for Prior Application No. 13/755,149 because there is no information of record to be removed.

None of the information presented in the August 24, 2020 ADS has been entered into Office databases. Please carry forward the markings in the first line of the Domestic Benefit/National Stage Information section of the August 24, 2020 ADS to the future-filed ADS and make the additional changes detailed above.

If reconsideration of this decision is desired, please file a renewed petition under 37 CFR 1.78(e), and an Application Data Sheet (complying with the provisions 37 CFR 1.76(b)(5)) or a corrected WebADS, if applicable, to correct the above matters.
  
Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450
 
By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web 

Telephone inquiries may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET